Citation Nr: 1101803	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 1, 2000 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to September 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

Two hearings before the Board were cancelled by the Veteran.  In 
October 2006, the Veteran requested that the Board proceed with 
the adjudication of this case without a hearing. 

In March 2007, the Board issued a decision in which it 
adjudicated the issue of entitlement to an earlier effective date 
for a TDIU.  The Veteran appealed that decision to the Court of 
Appeals for Veterans Claims (Court).  In June 2008, the Court 
granted a joint motion of the Veteran and the Secretary of 
Veterans Affairs (the Parties) to vacate the Board decision and 
remand the matter to the Board for compliance with the 
instructions in the joint motion.  

In September 2009, the Board remanded this matter for additional 
development, the matter has been returned to the Board for 
appellate consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA received a claim to reopen a previously and finally denied 
claim for service connection on June 5, 1997.  

2.  A total schedular rating was in place for service connected 
disability from May 19, 1999 to July 1, 2000.  

3.  The Veteran's service-connected disabilities did not render 
him unable to secure and maintain a substantially gainful 
occupation prior to May 19, 1999.  

CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2000 for 
a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 5, 1997, VA received a claim for service connection for 
disabilities of the Veteran's knees.  Service connection was 
granted in a November 1998 rating decision and the RO assigned a 
30 percent rating for disability of his right knee and a 10 
percent rating for disability of his left knee.  He appealed that 
decision, stating in a February 1999 writing that VA was 
incorrect as to the ratings assigned and as to the effective date 
of the ratings.  He contended that he had been totally disabled 
since 1958 and that he should be assigned a 100 percent rating 
since 1958.  

In February 1999, the Veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Individual Unemployability, in which he stated that his bad legs, 
back, neck, and feet were the service-connected disabilities 
which prevented him from securing or following any substantially 
gainful employment.  He stated that the date that his 
disabilities affected full time employment was when he got out of 
service in 1958, and asserted that since then he could not hold 
gainful employment.  

Of note is that although the Veteran initiated an appeal of the 
ratings assigned for his knee disabilities, he did not timely 
perfect the appeal of that issue after the RO issued a statement 
of the case in February 2000 and a supplemental statement of the 
case that same month.  The RO properly closed that appeal.  
38 U.S.C.A. § 7105.  He did, however, timely perfect the issue of 
an earlier effective date for grant of a TDIU.  That, therefore, 
is the only issue before the Board.  

The Veteran underwent a total right knee replacement in May 1999.  
A number of decisions followed this right knee replacement, but 
the status of his claim as of a March 2003 rating decision was 
that a 100 percent schedular rating had been in effect for his 
right knee disability from May 19, 1999 to July 1, 2000 with the 
total rating based on individual unemployability effective as of 
July 1, 2000.  

The most recent rating decision associated with the claims file 
is dated in March 2005 and shows that the Veteran has only two 
service-connected disabilities, the disabilities of his right 
knee and left knee.  An August 2010 supplemental statement of the 
case confirms that these are the only two disabilities for which 
service connection has been established.  

Unless specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore.  38 U.S.C.A. § 
5110(a).  38 C.F.R. § 3.400, the regulation that implements § 
5110, states that, unless otherwise provided, the effective date 
of an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  

Where disability compensation is granted pursuant to a final 
claim reopened by submission of new and material evidence, other 
than service department records, the effective date will be the 
date of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(r).  

As a matter of background, the Board notes that VA had denied a 
claim of service connection for disabilities of the knees in a 
December 1989 rating decision.  Although the Veteran initiated an 
appeal to the Board, he did not perfect the appeal after issuance 
of a statement of the case in February 1991.  The RO properly 
closed the appeal and the decision thus became final.  
38 U.S.C.A. § 7105.  Here, the claim that gave rise to this 
appeal was a claim that had been reopened based upon other than 
service department records.  Hence, the date of any benefit 
granted pursuant to the June 5, 1997 claim was either June 5, 
1997or the date entitlement arose, whichever is later.  

A total rating for compensation may be assigned, where the 
schedular rating is less than total, if the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such a single service-connected disability the 
disability is ratable at 60 percent or more, or if there are two 
or more such disabilities, at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 3.340, 3.341, 4.16(a) 
(2010).  

Where these percentage requirements are not met, entitlement to 
the benefit on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities, and 
consideration is given to the veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2010).

In order to be granted a TDIU, the Veteran's service- connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of education, 
special training, and previous work experience, but not to his 
age or to any impairment caused by nonservice connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Because a total schedular rating was effective from May 19, 1999 
to July 1, 2000, a TDIU may not be awarded during this period.  
The question in this case then amounts whether the evidence shows 
that a TDIU was warranted at any time between when the Veteran 
filed his claim on June 5, 1997 and May 19, 1999.  

Most of the evidence of record does not tend to prove the fact at 
issue.  To the extent that evidence after the May 19, 1999 right 
knee replacement provides any indication of his disability 
picture prior to that date, the Board has considered and 
discussed such evidence.  But, in general, the later evidence 
does not tend to show whether his knee disabilities rendered him 
unable to secure and follow a substantially gainful occupation 
prior to May 1999 because the evidence after that date addresses 
the disability present after May 1999.  

Similarly, evidence that predates the date of his claim by many 
years is not particularly probative as his disability picture at 
the time when he filed his claim is shown more accurately by 
evidence closer in time to when he filed his claim.  For this 
reason, although the Board has reviewed all of the evidence of 
record, it does not here discuss evidence from service or within 
approximately 15 years of when he filed his 1997 claim.  Review 
of that earlier evidence leads the Board to the conclusion that 
it does not show that he was unable to secure and follow a 
substantially gainful occupation at any time after he filed his 
claim in June 1997.  

The Board first considers the evidence from medical experts.  VA 
treatment records from March 1985 document that the Veteran 
underwent arthroscopy of the left knee in March 1985 and would be 
unable to perform work duties for 6 weeks.  A VA medical 
certificate from January 1989 documents that the Veteran could 
not bend his right knee without exquisite pain due to probable 
torn ligaments.  

In a September 1989 letter "A.U.W.," M.D. stated that he had 
treated the Veteran and referred to a cervical diskectomy and 
fusion which resulted in disability since December 1988.  Dr. 
A.W.G. stated that this would prevent the Veteran from returning 
to heavy type work.  He also stated that the Veteran had 
moderately severe degenerative joint disease of both knees, would 
probably require total joint replacement in the future, and his 
knee problems were going to prevent him from working in a 
standing or walking position.  

The 1985 VA records only provide evidence that the Veteran could 
not work for 6 weeks, not evidence that he was unable to secure 
and follow a substantially gainful occupation thereafter.  
Similarly, the VA 1989 records show only that he could not bend 
his knee without pain, not that this condition lasted to 1997 or 
that it would prevent him from working in a sedentary occupation 
where he was able to keep the leg straight.  Dr. A.U.W.'s letter 
is not evidence that the Veteran could work in a job where he sat 
most of the time.  

In April 1998 the Veteran underwent a VA compensation and pension 
(C&P) examination of his knees. The physician recounted the 
Veteran's history, including that he had a total left knee 
replacement in 1990, with good results.  He walked favoring the 
right knee but was able to walk across the room on tiptoes and on 
his heels.  He was able to do a half squat and stand up.  Range 
of motion of his right knee was from 0 degrees of extension to 
135 degrees of flexion and range of motion of his left knee was 
from 0 degrees of extension to 125 degrees of flexion.  This is 
essentially a normal range of motion of the knee.  See 38 C.F.R. 
§ 4.71a, Plate II (illustrating that normal motion of the knee 
joint is from 0 degrees of extension to 140 degrees of flexion).  
There was no loose motion, or lateral instability of either knee.  

In a January 1999 letter,  Dr. A.W.G. stated as follows: "It is 
my impression at this time that [the Veteran] is 100% disabled 
from multiple orthopedic problems and individual 
unemployability."  This is the entirety of Dr. A.W.G.'s opinion 
as to the level of disability suffered by the Veteran.  

Guiding factors in evaluating the probity of a medical opinion 
are whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles and 
methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  
Significantly, in Nieves-Rodriguez, the U.S. Court of Appeals for 
Veterans Claims (Veterans Court) stated as follows: 

That the medical expert is suitably 
qualified and sufficiently informed are 
threshold considerations; most of the 
probative value of a medical opinion comes 
from its reasoning.  Neither a VA medical 
examination report nor a private medical 
opinion is entitled to any weight in a 
service-connection or rating context if it 
contains only data and conclusions  

Id at 304.  

The letter from Dr. A.W.G. provides no rationale for his opinion.  
It is merely a conclusory statement that all of the Veteran's 
"orthopedic problems and individual unemployability" results in 
100 percent disability.  The use of the term "individual 
unemployability" in the context employed tends to show that the 
opinion is no more than a legal conclusion signed by a physician.  
Because Dr. A.W.G. provides no rationale for his opinion, the 
Board assigns the opinion no weight.  

Further, given that Dr. A.W.G. indicated that all of the 
Veteran's orthopedic problems rendered him unemployable, and 
given that the Veteran has reported many orthopedic disabilities 
for which service connection is not in place (such as his back, 
neck and feet) Dr. A.W.G.'s letters could be construed as 
negative evidence as his statements tend to show that 
disabilities other than the Veteran's service connected 
disabilities render him totally disabled.  In any event, the 
Board finds that this statement is entitled to low probative 
value.   

The April 1998 VA examination report, though not expressing an 
opinion as to whether the Veteran's knee disabilities render him 
unable to secure and follow a substantially gainful occupation, 
is evidence as to the severity of those disabilities.  Findings 
that his total left knee replacement yielded good results, that 
he was able to walk, though favoring the right leg, and that he 
was able to squat and arise, along with the normal range of 
motion of his knees and the lack of instability of either knee, 
tend to show that the Veteran's knee disabilities were not 
particularly disabling at that point.  

In other words, the Board finds that the disability picture 
presented from this examination is one that tends to show that 
his disabilities would not have rendered him unable to secure and 
follow a substantially gainful occupation at that time.  

In July 1999, the Veteran underwent another VA examination.  This 
evidence refers to his condition after the total knee replacement 
and is not probative of whether any of his service connected 
disabilities rendered him unemployable prior to May 1999 or 
whether a schedular rating of 100 percent was warranted prior to 
May 1999.  None of the other medical evidence that post-dates the 
date that the Veteran was assigned a total rating, in May 1999 
provides a basis for finding that the Veteran's knee 
disabilities, as they existed prior to his surgery, rendered him 
unable to secure and follow a substantially gainful occupation 
because the evidence addresses the severity of his knee 
disabilities at times well after May 1999.  

There is other evidence prior to May 1999 that refers to the 
Veteran's orthopedic disabilities, including his disabilities of 
the knees.  This evidence, however, addresses the etiology of the 
disabilities, and does not tend to show unemployability.  Nor 
does any of this evidence tend to show the severity of the 
disabilities in a manner that could result in assignment of 
higher ratings based on diagnostic codes.  

The most probative medical evidence is, therefore, that from the 
1998 examination report.  This evidence is unfavorable to a grant 
of a TDIU because it tends to show that he had full function of 
his knees and suffered only minimal disability.  

The Board next turns to the evidence provided by persons who are 
not medical experts, which, in this case includes the Veteran and 
his last employer.  

In a letter dated in August 1990, the Veteran stated that he had 
not been able to hold a job "from pain & disgust."  He stated 
that he had over 100 good jobs but after a few weeks or months in 
a job he could not handle it anymore and would either go to a 
mental hospital or jail.  He referred to his knee disabilities as 
well as foot surgery, elbow problems, mental health issues, and 
other physical problems.  

In January 1991 he testified at a VA hearing.  During that 
testimony he referred to having over 100 jobs and stated that he 
could not take the pressure and ended up in mental hospitals or 
jails.  He also referred to his physical ailments, but did so in 
the context of explaining that after being in good physical prior 
to service he was unable to cope with his physical condition post 
service.  

In September 1998 VA received a letter from the Veteran in which 
he reported that he had over 150 jobs since service and was not 
able to hold a regular job since service.  In a VA Form 21-8940, 
dated in February 1999, the Veteran listed that he had worked for 
a security service for approximately 6 weeks but he quit because 
his legs and back hurt and referred to "sitting all night & 
could not go up & down stairs."  

In a letter dated in January 2001, the Veteran stated that he had 
not been able to hold a decent job since 1958.  He referred to 
deterioration of his bones and joints.  He stated that he had 
spent the last few years working in low paying security jobs.  He 
referred to numerous physical problems, including those of his 
knees, elbow, shoulder, as well as surgery involving his stomach 
and/or gall bladder.  

These statements tend to show that the Veteran's knee 
disabilities did not render him unable to secure and follow a 
substantially gainful occupation but rather his ability to do so 
was affected by either psychiatric disability for which service 
connection has not been established and other causes.  He 
referred to a multitude of physical and mental health issues for 
which service connection has not been established as the reason 
for his inability to hold a job.  In this sense then his 
statements are unfavorable to a finding that his service-
connected disabilities alone rendered him unable to secure and 
follow a substantially gainful occupation.  

Also of record is a statement from the Veteran's employer, a 
security service, for the period from November 1998 to December 
1998.  The employer indicated that the Veteran worked 40 hours 
per week as a security guard for an hourly wage of six dollars 
and twenty five cents per hour.  The employer indicated that the 
reason for termination of employment was "Resigned - Medical."  
In a March 1999 letter, the Veteran's former employer stated that 
the Veteran had worked for the security company in December 1998, 
suffered severe medical problems requiring hospitalization, 
returned to work, but again suffered medical problems.  

The employer's statement is lacking in detail as to what medical 
problems were present.  Although the employer indicated that no 
concessions were made because it was an easy job, the document 
does not provide evidence that the Veteran was unable to secure 
or follow a substantially gainful occupation due to his service 
connected disabilities.  The statement regarding severe medical 
problems is similarly not specific to the Veteran's knees.  Given 
the number of disabilities which the Veteran contended caused his 
unemployability, most of which are not service connected, these 
letters from the Veteran's employer do not provide evidence that 
his service connected disabilities rendered him unemployable, as 
opposed to other nonservice-connected disabilities.  

Weighing this evidence, the Board finds that the most probative 
evidence is that from the 1998 examination report and that this 
evidence outweighs the lay evidence and the evidence from Dr. 
A.W.G.  As the preponderance of evidence is against the Veteran's 
claims, the appeal must be denied.  There is no reasonable doubt 
to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO decided the Veteran's claim prior to 
enactment of the VCAA.  In such cases, VA has not erred by 
failing to provide VCAA compliant notice prior to the initial 
decision.  Pelegrini, 18 Vet. App. at 120.  The Veteran, however, 
is entitled to VA compliant notice.  Id.  

The elements going to establishing service connection and 
assigning a disability rating are not at issue in this case.  In 
short the only notice that matters is notice as to how VA assigns 
effective dates.  In December 2009, the RO sent a letter to the 
Veteran informing him of his and VA's relative duties in 
obtaining evidence.  Although this letter did not explain how VA 
assigns effective dates, the Board finds that the information 
provided to the Veteran over the course of his claim and appeal 
is so extensive that the purpose of VCAA notice has been 
achieved.  In this regard, the RO sent a statement of the case to 
the Veteran in January 2004 providing him with the text of the 
regulation addressing assignment of effective dates, 38 C.F.R. 
§ 3.400.  he was provide this information again in a supplemental 
statement of the case issued in May 2005.  

Importantly, an attorney for the Veteran referred to this 
regulation in a brief filed with the Veterans Court in December 
2007.  In December 2009, the RO sent a letter to the Veteran 
asking him to identify any non-VA health care providers having 
pertinent treatment records, request VA assistance in obtaining 
any such evidence, and identify any outstanding VA treatment 
records.  From this information, a reasonable person would be 
aware that medical evidence could substantiate an earlier 
effective date.  He is clearly aware that evidence from employers 
could be favorable to his appeal as he has submitted a letter 
from an employer.  After the remand from the Board and the letter 
from the RO sent in response to that remand, the AMC sent him 
another statement of the case in August 2010, again providing him 
with the text of the regulation that specifies how effective 
dates are assigned.  In short, the Board finds that any error in 
providing the Veteran notice in this case has not resulted in 
prejudice to the Veteran.  See generally Sanders v. Shinseki, 129 
S.Ct. 1696 (2009) (explaining the rule of prejudicial error in 
the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service and VA treatment records and 
the Veteran has provided statements from private treatment 
provider as well as statements from a former employer.  VA 
afforded the Veteran adequate examinations in April 1998, July 
1999, August 2000, and September 2002.  

In a statement received in March 1999, the Veteran stated that he 
went to a VA hospital in Shreveport, Louisiana in the 1960s and 
in the 1970s but that the VA hospital had lost 25 years of 
records.  Of record is an application for pension received by VA 
from the Veteran in December 1975.  He indicated in that form 
that he had not previously filed a claim for any benefit with VA 
including hospitalization or medical care or dental or outpatient 
treatment.  In a claim received in November 1976, the Veteran 
indicated that he was treated at the VA hospital in Shreveport, 
Louisiana in 1976, and treated for nervous conditions at private 
or state hospitals from 1963 to 1975.  Records of 1976 treatment 
at the VA Hospital in Shreveport, Louisiana are of record.  

In a February 2001 letter from the VA Medical Center in 
Shreveport, Louisiana, a health information manager stated that 
the Veteran's medical records for the period from 1959 through 
1985 had been lost.  

The statements submitted by the Veteran in 1975 and 1976 are more 
probative of when he was first treated by VA than a statement 
made decades later because they were made more contemporaneous to 
the reported treatment when the dates would be fresh in his mind.  
As to the February 2001 letter, given the Veteran's statements 
the Board very much doubts that there were any records from 
earlier than 1976.  Regardless of whether the health information 
manager was merely replying to a request for those dates, without 
knowledge or evidence that records earlier than 1976 ever 
existed, or in fact the records were lost, the result is the same 
- there are no available VA records from those dates; they either 
did not ever exist or have been lost.  The Board thus finds that 
there are no outstanding available VA records and that further 
efforts to locate any such records would be futile.  Of note is 
that treatment of the Veteran in the 1960s or 1970s would not 
tend to prove whether he was unable to secure and follow a 
substantially gainful occupation between June 1997 and May 1999 
in this case.  The Board finds that the record is complete as to 
evidence pertinent to the issue before the Board.  

As statements from the Veteran and his representative raised the 
issue of whether Social Security Administration (SSA) disability 
records or VA Vocational Rehabilitation records existed and were 
relevant to the effective date of his TDIU, the Board remanded 
this matter in September 2009 for VA to assist the Veteran in 
obtaining any such records.  

Associated with the claims file are several e-mails from one RO 
to another VA office requesting the Veteran's Vocational 
Rehabilitation Records.  A response, dated in March 2010, 
indicates that the Veteran's vocational rehabilitation records 
were not found.  A deferred rating decision, dated in June 2010, 
explains the RO's efforts in this regard.  VA's records showed 
that the Veteran's vocational rehabilitation records were 
transferred to the Jackson RO in August 2004, VA asked for the 
records but the March 2010 reply was that the records were not at 
the Jackson office.  

In June 2010, the RO sent a letter to the Veteran and his 
representative informing him that VA had requested his vocational 
rehabilitation records from the Jackson, Mississippi RO but was 
informed that the Jackson RO did not have the file.  The RO asked 
that if the Veteran did have any evidence from that file, to 
submit a copy to the RO.  The RO also asked the Veteran to inform 
VA if he had received vocational rehabilitation services from a 
facility other than that in Jackson.  

Also or record are request to the SSA for any pertinent records 
from a disability claim filed by the Veteran.  In a December 2009 
reply, the SSA informed VA that the Veteran's records have been 
destroyed.  In the June 2010 letter, the RO informed the Veteran 
of this fact and asked him to submit any copies of those records 
that he might have to VA.  

The Veteran did not respond to the June 2010 letter.  In written 
argument dated in October 2010, the Veteran's representative 
stated "[w]e also wish to point out that if the Jackson RO did 
not have the voc rehab file, they should have apprised the RRDT 
of its whereabouts (e.g. it was retired and the date that was 
done).  The RO failed to do so."  

This statement has been considered by the Board.  There is no 
indication that the Jackson RO retired the Veteran's vocational 
rehabilitation records.  It follows from the e-mail dated in 
March 2010 that the Jackson RO does not know the location of the 
records.  The Board finds it reasonable to assume that if the 
Jackson RO employees knew of the whereabouts of the Veteran's 
vocational rehabilitation records they would have informed the 
requesting office of the location.  

Based on the above discussion, the Board finds that the actions 
requested by the Board in the September 2009 remand have been 
complied with and further, that the SSA records do not exist and, 
given the efforts of the RO, further efforts to locate the 
Veteran's Vocational Rehabilitation records would be futile.  VA 
therefore has no further duties to assist in these matters.  

Finally, the instructions in the June 2008 joint motion were that 
the Board should consider whether a February 1999 letter 
constituted a claim for a TDIU.  The Board has treated the 
request matter of a TDIU as part and parcel to the appeal of the 
November 1998 rating decision in which the Veteran requested an 
earlier effective date, with a date of claim in June 1997.  This, 
the Board finds to be consistent with the Veterans Court's 
decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) ("When 
entitlement to a TDIU is raised during the adjudicatory process 
of the underlying disability or during the administrative appeal 
of the initial rating assigned for that disability, it is part of 
the claim for benefits for the underlying disability").  

In any event, the Board's interpretation of the date of claim as 
June 5, 1997 renders moot the question of whether the February 
1999 letter was a claim for a TDIU.  The Board finds that the 
Board has complied with the terms of the joint remand.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


